Citation Nr: 0309450	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  94-45 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
evaluation in excess of 20 percent for bilateral hearing loss 
and also denied entitlement to TDIU.  The veteran 
subsequently perfected this appeal.

In November 1999, the Board granted an increased evaluation 
to 40 percent for bilateral hearing loss, but denied an 
evaluation in excess of 40 percent.  The Board also denied 
entitlement to TDIU.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The January 2001 Joint Motion for Remand indicated 
that a remand was required because the Board did not provide 
adequate reasons and bases for its decision, including an 
adequate discussion of entitlement to extraschedular 
consideration.  

By Order dated in February 2001, the Court granted the motion 
for remand and vacated that part of the Board's decision 
which denied 1) an evaluation in excess of 40 percent for 
bilateral hearing loss; and 2) entitlement to TDIU.  The case 
was remanded to the Board for further consideration.  Upon 
review of the claims file, the Board determined that further 
development was required to properly evaluate the veteran's 
claims.  Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional development.

In May 2003, the Board granted a motion to advance the 
veteran's case on the Board's docket.  

The Board notes that the November and December 2002 VA 
examinations diagnosed tinnitus and suggested a relationship 
to noise exposure during service.  The April 2003 informal 
hearing presentation requests that the veteran be awarded 
service connection for tinnitus.  The issue of entitlement to 
service connection for tinnitus is not before the Board at 
this time.  On review of the claims folder, it appears that 
service connection for tinnitus was denied in May 1998.  
Accordingly, the Board construes the aforementioned documents 
as a request to reopen a claim of entitlement to service 
connection for tinnitus.  At this time, the Board refers this 
issue to the RO for the appropriate action.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As indicated, the Board undertook additional development of 
the veteran's claims.  The Board obtained the veteran's 
vocational rehabilitation and education file and also 
provided the veteran with additional VA examination in 
November and December 2002.

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
also invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed 
the Board to provide the notice required by 38 U.S.C. 
§ 5103(a) and § 3.159(b)(1) and provided the appellant not 
less than 30 days to respond to the notice), because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased evaluation for bilateral 
hearing loss, currently evaluated as 40 
percent disabling, and for entitlement to 
TDIU, taking into consideration the 
evidence obtained by the Board (the 
veteran's vocational rehabilitation and 
educational file and the results of the 
November and December 2002 VA 
examinations), as well as evidence 
previously of record.  Adjudication of 
the veteran's claims should specifically 
include whether the veteran is entitled 
to extraschedular consideration under 
38 C.F.R. §§ 3.321(b) and 4.16 (2002).  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.






	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



